1
2
3
4
5                             UNITED STATES DISTRICT COURT
6                           SOUTHERN DISTRICT OF CALIFORNIA
7
8    HOWARD APPEL,                                        Case No.: 3:18-cv-814-L-BGS
9                                        Plaintiff,
                                                          ORDER DENYING DEFENDANT’S
10   v.                                                   SPECIAL MOTION TO STRIKE
                                                          [Doc. 5]
11   ROBERT S. WOLF,
12                                     Defendant.
13
14         Pending before the Court is the Special Motion to Strike filed under California’s
15   Anti-SLAPP (Strategic Lawsuit Against Public Participation) statute by Defendant Robert
16   S. Wolf (“Defendant”). See Doc. 5. The motion is fully briefed. The Court finds this
17   motion suitable for disposition on the papers without oral argument under Civil Local Rule
18   7.1.d.1. For the reasons set forth below, Defendant’s Anti-SLAPP motion is DENIED.
19         I.       Background
20         In June 2017, Plaintiff Howard Appel (“Plaintiff”) registered the highest bid for
21   certain real property in Fiji in a luxury residential real property auction. However, a dispute
22   subsequently arose between Plaintiff, the seller of the property, and the auctioneer
23   (Concierge).
24         In July 2017, Concierge initiated an arbitration proceeding in New York against the
25   seller. Concierge engaged Defendant for representation in the dispute. In October 2017,
26   Plaintiff initiated a separate arbitration proceeding against Concierge in New York, for
27   which Defendant was also engaged. Subsequently, Plaintiff withdrew his arbitration
28   demand and, on November 8, 2017, filed suit against Concierge in the United States

                                                      1
                                                                                    3:18-cv-814-L-BGS
1    District Court for the Southern District of California (the “SDCA lawsuit”). Concierge
2    engaged Capobianco Law Offices, P.C. (“CLO”) to defend the SDCA lawsuit and file
3    motions in efforts to have the action sent to arbitration in New York or the United States
4    District Court for the Southern District of New York.
5          On November 27, 2017 Defendant sent an email to Joseph Preis, Plaintiff’s principal
6    counsel; four additional attorneys were copied on Defendant’s email, two from Preis’ law
7    firm and two attorneys for Concierge. In the email, Defendant first asked Preis to engage
8    in settlement discussions with Concierge concerning the SDCA lawsuit. Defendant went
9    on to imply that he is familiar with Plaintiff from Defendant’s prior work, stating
10   “[Plaintiff] had legal issues (securities fraud) along with Montrose Capital and Jonathan
11   Winston who were also clients [of Defendant] at the time.”       After asking Preis to send
12   Plaintiff regards, Defendant expressed his intention to speak with Preis soon.
13         As a result of Defendant’s email, on April 27, 2018, Plaintiff filed a Complaint
14   against Defendant alleging libel per se. On two separate occasions, Plaintiff’s counsel
15   asked Defendant to publish a retraction of the statement made in the email, but Defendant
16   refused to do so and has not apologized for the false statement made in the email. On July
17   2, 2018, Defendant filed the instant motion. Briefing on this motion was stayed while the
18   magistrate judge determined whether early discovery was needed before the motion could
19   be considered. On December 27, 2018, Defendant declared, through his counsel, that he
20   was abandoning the following challenges: (1) Plaintiff cannot satisfy his burden to present
21   competent evidence establishing success on the merits; and (2) Plaintiff’s Complaint must
22   be stricken unless Plaintiff establishes a probability that he will prevail by producing
23   competent evidence in support of his claims. On January 25, 2019, the magistrate judge
24   concluded that discovery was not required because the instant motion was a purely legal
25   challenge grounded in the application of Federal Rule of Civil Procedure 12(b)(6). On
26   April 10, 2018, the Court overruled Plaintiff’s objection to the magistrate judge’s order and
27   set a briefing schedule for the instant motion. The motion is now fully briefed and ready
28   for disposition.

                                                   2
                                                                                   3:18-cv-814-L-BGS
1    ///
2          II.      Legal Standard
3          “California’s anti-SLAPP statute authorizes a ‘special motion to strike’ any ‘cause
4    of action against a person arising from any act of that person in furtherance of the person’s
5    right of petition or free speech . . . in connection with a public issue.’” Safari Club Int’l v.
6    Rudolph, 862 F.3d 1113, 1119 (9th Cir. 2017) (quoting Cal. Civ. Proc. Code §
7    425.16(b)(1)). When evaluating an anti-SLAPP motion, a court first determines whether
8    the defendant has shown the challenged claim “aris[es] from activity taken ‘in furtherance’
9    of the defendant’s right of petition or free speech.” Ibid. “If so, the burden shifts to the
10   plaintiff to show ‘a [reasonable] probability of prevailing on the challenged claims.’”
11   Safari Club Int’l, supra, (quoting Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590, 595 (9th
12   Cir. 2010)).
13         In ruling on an anti-SLAPP motion that challenges legal deficiencies in a complaint,
14   the Court must apply the pleading standards applicable on a Rule 12(b)(6) motion to
15   dismiss. Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, 890 F.3d 828,
16   834 (9th Cir. 2018). Accordingly, the Court must assume the truth of all factual allegations
17   and construe them most favorably to the nonmoving party. Huynh v. Chase Manhattan
18   Bank, 465 F.3d 992, 997, 999 n.3 (9th Cir. 2006). Even if doubtful in fact, factual
19   allegations are assumed to be true. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
20   “A well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof
21   of those facts is improbable, and that a recovery is very remote and unlikely.” Id. at 556
22   (internal quotation marks and citations omitted). On the other hand, legal conclusions need
23   not be taken as true merely because they are couched as factual allegations. Id.; see also
24   Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009).
25         III.     Discussion
26         A.       Cal. Civ. Proc. § 425.16
27         “A defendant who files a special motion to strike bears the initial burden of
28   demonstrating that the challenged cause of action arises from protected activity.”

                                                    3
                                                                                     3:18-cv-814-L-BGS
1    Peregrine Funding, Inc. v. Sheppard Mullin Richter & Hampton LLP, 35 Cal.Rptr.3d 31,
2    38 (Cal. Ct. App. 2005) (citations omitted). “[T]he statutory phrase ‘cause of action . . .
3    arising from’ means simply that the defendant’s act underlying the plaintiff’s cause of
4    action must itself have been an act in furtherance of the right of petition or free speech.”
5    City of Coati v. Cashman, 29 Cal.4th 69, 78 (Cal. 2002) (citations omitted) (emphasis in
6    original). Under California Code of Civil Procedure subsection 425.16(e), an “act in
7    furtherance of a person’s right of petition or free speech under the United States or
8    California Constitution in connection with a public issue” includes: (1) any written or oral
9    statement or writing made before a legislative, executive, or judicial proceeding, or any
10   other official proceeding authorized by law, (2) any written or oral statement or writing
11   made in connection with an issue under consideration or review by a legislative, executive,
12   or judicial body, or any other official proceeding authorized by law, (3) any written or oral
13   statement or writing made in a place open to the public or a public forum in connection
14   with an issue of public interest, or (4) any other conduct in furtherance of the exercise of
15   the constitutional right of petition or the constitutional right of free speech in connection
16   with a public issue or an issue of public interest.
17         Defendant contends his email was a protected communication protected under
18   section 425.16(e) because it was, in part, an invitation to engage in settlement discussions
19   of pending litigation.    In reliance on GeneThera, Inc. v. Gould Prof’l Corp., 171
20   Cal.Rptr.3d 218, 222-23 (Cal. Ct. App. 2009), Defendant asserts that a settlement offer is
21   protected activity. Defendant heavily relies on Dowling v. Zimmerman, 103 Cal.Rptr.2d
22   174, 190 (Cal. Ct. App. 2001) in contending that his challenged email falls within the scope
23   of an attorney’s protected free speech and petitioning activities. In Dowling, Dowling’s
24   complaint alleged that Zimmerman defamed Dowling by disparaging his reputation among
25   landlord and tenant business communities through unspecified words and actions. Id. at
26   189. Dowling also alleged that Zimmerman knowingly misrepresented and concealed
27   material facts while negotiating the stipulated settlement of Dowling’s third unlawful
28   retainer action against Zimmerman’s clients.          Ibid. Dowling also claimed emotional

                                                    4
                                                                                   3:18-cv-814-L-BGS
1    distress based on Zimmerman “publish[ing] a false letter[]” about Dowling.                Ibid.
2    Zimmerman filed an anti-SLAPP motion contending that the complaint was a meritless
3    attempt to punish her for helping her clients exercise their right to petition the courts on
4    public issues of safety and nuisance pursuant to Section 425.16(e)(2) & (4). Ibid.
5          The Dowling court found that the complaint and evidence supporting Zimmerman’s
6    anti-SLAPP motion demonstrated each cause of action arose from Zimmerman’s actions:
7    negotiating a stipulated settlement, writing and publishing the letter, all while acting in her
8    capacity as counsel for her clients. Ibid. In support of her anti-SLAPP motion, Zimmerman
9    submitted her own declaration, the declarations of her clients, documentary evidence
10   including the letter being challenged in the underlying SLAPP suit, and a harassment
11   restraining order that one of her clients obtained against Dowling. The court highlighted
12   that Zimmerman’s declaration confirmed she negotiated a stipulated settlement of the
13   unlawful detainer action. Id. at 189. The court also pointed out that Zimmerman wrote the
14   challenged letter, in her capacity as her clients’ lawyer, in which she: (1) identified herself
15   as her clients’ counsel, (2) provided information about the unlawful detainer dispute
16   between Dowling and her clients, and (3) referred to various forms of harassment
17   Zimmerman’s clients endured from Dowling. Id. at 189-90. The court found that the letter
18   was written in connection the unlawful detainer action and addressed public issues of
19   nuisance and safety. Id. at 190. Additionally, the court recognized that Zimmerman’s
20   purpose for writing the challenged letter was clear, to advise the governing authority of the
21   potential nuisance and safety concerns. Ibid. Accordingly, the California Court of Appeal
22   concluded that Zimmerman satisfied Section 425.16(e)(2) by showing that Dowling’s
23   action stemmed from statements she “made in connection with an issue under consideration
24   or review by a . . . judicial body” and were conducted “in furtherance of the exercise of the
25   constitutional right of petition or the constitutional right of free speech in connection with
26   a public issue” pursuant to Section 425.16(e)(4). Id. at 190.
27         Our facts do not align with the settlement negotiation cases provided by Defendant.
28   While it is undisputed that Plaintiff’s libel per se claim is based on Defendant’s November

                                                    5
                                                                                    3:18-cv-814-L-BGS
1    27, 2017 email, the Complaint and evidence supporting the instant motion fail to
2    demonstrate the challenged email was sent in the settlement negotiation context. The cases
3    upon which Defendant relies to prove his email was protected are not persuasive against
4    our factual backdrop. See Seltzer v. Barnes, 106 Cal.Rptr.3d 290, 297-98 (Cal. Ct. App.
5    2010); see also GeneThera, Inc., 90 Cal.Rptr.3d at 222-23. Notably, none of the cases
6    cited by Defendant were grounded in libel per se and each are factually distinguishable.
7    Unlike the communications in Seltzer and GeneThera, Inc., Defendant’s email was neither
8    a settlement offer nor contained settlement terms. In fact, as highlighted in the Complaint,
9    Defendant’s email represented that no settlement discussion would transpire via email.
10   Unlike the alleged libelous statement here, the challenged communications in Navarro v.
11   IHOP Properties, Inc., 36 Cal.Rptr.3d 385, 391 (Cal. Ct. App. 2005) were “promises
12   [made] in exchange for stipulation of judgment.” As the court stated in Dowling, each cause
13   of action arose from Zimmerman’s actions in her capacity as counsel for her clients in
14   connection the unlawful detainer action.
15         However, our facts do not unfold in the settlement negotiation context; rather, the
16   allegedly libelous statement arises in the context of a pre-filing discussion before
17   calendaring a motion to compel arbitration. Defendant failed to raise any issues or
18   information pertinent to the the New York arbitration or Plaintiff’s Southern District of
19   California lawsuit. Moreover, Defendant’s pleadings reveal that he was simply trying to
20   establish a rapport with Appel’s counsel when he made the allegedly libelous statement.
21   After review of the challenged email, the Court finds the email was not sent to further
22   settlement negotiations as it is evident that no settlement discussion had commenced
23   between the parties. Considering Defendant explicitly stated that settlement discussions
24   will not commence via email, the Court finds that the allegedly libelous statement was not
25   made in furtherance of settlement negotiation. Notably, none of the issues touched on in
26   Defendant’s email were “under consideration or review by a . . . judicial body.”
27   Defendant’s email neither was sent in furtherance of his constitutional right to petition or
28

                                                  6
                                                                                  3:18-cv-814-L-BGS
1    speak in connection with a public issue. As such, the Court finds that Defendant’s email
2    does not fall within subsection 425.16(e).
3          B.     Litigation Privilege
4          Statements made within the protection of California’s litigation privilege of Civil
5    Code section 47(b) are also entitled to the benefits of section 425.16. Healy v. Tuscany
6    Hills Landscape & Recreation Corp., 39 Cal.Rptr.3d 547, 549 (Cal. Ct. App. 2006). “The
7    question of whether the litigation privilege should, or should not, apply to particular
8    communications has always depended upon a balancing of the public interests served by
9    the privilege against the important private interests which it sacrifices.” Rothman v.
10   Jackson, 57 CalApp.4th 1134, 1146-47. “[T]he privilege applies to any communication
11   (1) made in judicial or quasi-judicial proceedings; (2) by litigants or other participants
12   authorized by law; (3) to achieve the objects of the litigation; and (4) that have some
13   connection or logical relation to the action.” Silberg v. Anderson, 50 Cal.3d 205, 212 (Cal.
14   1990).
15                “[T]he ‘connection or logical relation’ which a communication must
           bear to litigation in order for the privilege to apply, is a functional connection.
16
           That is to say, the communicative act-be it a document filed with the court, a
17         letter between counsel or an oral statement-must function as a necessary or
           useful step in the litigation process and must serve its purposes. This is a very
18
           different thing from saying that the communication’s content need only be
19         related in some way to the subject matter of the litigation . . .”
20
21   Rothman, 57 Cal.App.4th at 1146.
22         The issue here is whether Defendant’s alleged libelous statement, on which
23   Plaintiff’s claim is based, is covered by California’s litigation privilege. Defendant asserts
24   that the litigation privilege is an absolute defense to Plaintiff’s libel action by asserting (1)
25   the email was transmitted after Plaintiff commenced the New York arbitration, (2) the
26   email clearly intended to explore settlement opportunities, and (3) the email is absolutely
27   protected because it was made during the course of litigation. Defendant relies on this
28   Court’s recent decision in Welk Resort Group, Inc. v. Reed Hein & Associates, LLC, 2019

                                                     7
                                                                                      3:18-cv-814-L-BGS
1    WL 1242446, at *8 (S.D. Cal. Mar. 18, 2019) to further his assertion that the litigation
2    privilege’s bounds are expansive. However, this Court did not touch on this issue in that
3    decision. In Welk, this Court nonetheless noted that “the applicability of the [litigation]
4    privilege and the scope of its reach are based on the gravamen of [the plaintiff’s] action.”
5    Welk Resort, 2019 WL 1242446, at *6 (citations omitted).
6          Plaintiff asserts that the litigation privilege does not apply because the allegedly
7    libelous statement does not functionally relate to his underlying lawsuit against Concierge.
8    Plaintiff relies on Nguyen v. Proton Technology Corp., 69 Cal.App.4th 140, 149 Cal. Ct.
9    App. 1999) to contend that Defendant’s allegedly libelous statement is not protected
10   because it was a “superficially litigation-related statement[].” In Proton, an employee left
11   a technology company to work for its competitor and the company suspected that the new
12   employer was improperly soliciting the company’s remaining employees and customers.
13   Id. at 143. An attorney for the company sent a letter to the chief executive officer of the
14   new employer cautioning that the new employer’s “recent acts of unfair competition will
15   not be tolerated.” Ibid. The attorney also misrepresented that the departing employee had
16   been imprisoned “for repeatedly and violently assaulting his wife …” Id. at 143-44. While
17   the employee had previously been imprisoned, none of his convictions were related to
18   violence against his wife. Id. at 151. The Proton court found that that the statement about
19   the employee’s alleged imprisonment for crimes against his wife was not protected by
20   section 47 as the statement was factually incorrect and “any ‘connection’ between such a
21   conviction and the civil unfair competition focus of the demand letter [was], to be
22   charitable about it, tenuous.” Ibid. The allegedly unfair competition acts were not crimes,
23   and “one’s proclivity to engage in such practices [unfair competition] is in no way, shape
24   or form predictable by whether he (a) beats his wife, (b) shoots at unoccupied cars, or (c)
25   commits vandalism.”      Ibid.   Therefore, the California appellate court held that the
26   challenged statements were not reasonably related to the litigation and thus not protected
27   by the litigation privilege. Id. at 152-53.
28

                                                   8
                                                                                  3:18-cv-814-L-BGS
1           The Court is not persuaded by Defendant’s assertion and agrees with Plaintiff’s
2    contention. Notably, the Proton court made clear that “section 47(b) does not prop the
3    barn door wide open for any and every sort of [litigation] charge or innuendo, especially
4    concerning individuals.” Proton, 69 Cal.App.4th at 150. With that in mind, this Court
5    reasons that, while the litigation privilege is potentially an absolute defense, the privilege
6    is not a blanket protection to shield all of a speaker’s potentially gratuitous, harmful, or
7    defamatory statements in a communication, even if sent during the course of litigation,
8    when the statement bears no relation to subject matter of the litigation. The gravamen of
9    Plaintiff’s lawsuit against Concierge centered around Concierge’s allegedly fraudulent
10   inducement and concealment of materials facts related to Plaintiff’s high bid for, winning
11   of, and $285,000 deposit for a multi-million-dollar luxury residential property and its pre-
12   auction knowledge of the property owner’s refusal to sell the property. As such, the bounds
13   of the litigation privilege apply only to those communications having a functional
14   relationship with that action. Like Proton, Defendant’s statement was factually inaccurate
15   as he concedes that he was referring to a different Howard Appel. Similar to the court in
16   Proton, this Court finds that Concierge’s “proclivity to engage in such practices [fraud] is
17   in no way, shape, or form predictable by whether” Plaintiff had securities fraud issues ten
18   years ago. Although Defendant attempts to persuade the Court that his entire email was an
19   attempt to settle the Concierge case, the Court finds that Defendant’s alleged libelous
20   statement was not reasonably related to the Concierge litigation. For the foregoing reasons,
21   this Court concludes that Defendant’s alleged libelous statement is not protected by the
22   litigation privilege.
23          Accordingly, the Court finds that Defendant failed to carry the initial burden of
24   presenting of presenting a prima facie case that Plaintiff’s suit arose from an “act in
25   furtherance of [Defendant’s] right of petition or free speech.”
26          C.     Probability of Prevailing
27          Notwithstanding Defendant’s failure to carry the initial burden of proof, the Court
28   finds that Plaintiff established a probability of prevailing as the Complaint and other

                                                   9
                                                                                   3:18-cv-814-L-BGS
1    evidence present a libel per se action with minimal merit. To survive dismissal and show
2    a reasonable probability of prevailing, a plaintiff must establish that the complaint is legally
3    sufficient and supported by sufficient facts to sustain a favorable judgment if the facts are
4    credited. Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832, 840 (9th Cir. 2001) (citations
5    omitted).   “The district court, in making its decision, considers the pleadings and
6    supporting and opposing affidavits stating the facts upon which the liability or defense is
7    based.” Planned Parenthood of Fed’n of America, Inc. v. Ctr. for Medical Progress, 890
8    F.3d 828, 833 (9th Cir. 2018) (citing Cal. Civ. Proc. Code § 425.16(b)(2)).                “[A]
9    defendant’s anti-SLAPP motion should be granted when a plaintiff presents an insufficient
10   legal basis for the claims or when no evidence of sufficient substantially exists to support
11   a judgment for the plaintiff.” Metabolife Int’l, 264 F.3d at 840 (internal quotation marks
12   and citations omitted).
13         To prevail on a defamation claim under California law, a plaintiff must demonstrate
14   (1) a publication that is (2) false, (3) defamatory, (4) unprivileged, and (5) has a natural
15   tendency to injure or that causes special damage. Taus v. Lotus, 54 Cal.Rptr.3d 775, 804
16   Cal. 2007). “A statement that is defamatory without the need for explanatory matter such
17   as an inducement, innuendo or other extrinsic fact, constitutes ‘a libel on its face,’” or libel
18   per se. Overstock.com, Inc. v. Gradient Analytics, Inc., 151 Cal.App.4th 688, 700 (Cal. Ct.
19   App. 2007). “Perhaps the clearest example of libel per se is an accusation of crime.”
20   Barnes-Hind, Inc. v. Superior Court, 181 Cal.App.3d 377, 358 (Cal. Ct. App. 1986).
21   When a plaintiff adequately alleges a libel per se claim, damage to plaintiff’s reputation is
22   presumed and there is no need to prove special damages. Id.
23         Here, Plaintiff has established that a reasonable probability of prevailing on her libel
24   per se cause of action exists by presenting sufficient facts. In his Complaint, Plaintiff
25   specifically alleges that, on November 27, 2017, Defendant sent the challenged
26   communication to four individuals, in which the libelous statement was made. Defendant
27   concedes that his emailed statement was false as he confused Plaintiff with a different
28   Howard Appel. The Court finds the communication clearly implies a connection between

                                                    10
                                                                                     3:18-cv-814-L-BGS
1    Plaintiff and potentially criminal conduct, securities fraud. Defendant’s contention that the
2    statement is not actionable because it does not directly or indirectly accuse Plaintiff of
3    wrongdoing is misplaced. See Medifast, Inc. v. Minkow, 2011 WL 1157625 (S.D. Cal.
4    Mar. 25, 2011), affirmed in part, vacated in part, reversed in part by Medifast, Inc. v.
5    Minkow, 577 Fed.Appx. 706 (9th Cir. 2014) (“[I]t is not necessary that the publication
6    charge the commission of a crime; it is sufficient if it so reflects on the person’s integrity
7    as to bring him or her into disrepute.”) The Court finds that a false intimation that Plaintiff
8    had securities fraud in his background, to an unsuspecting audience, would have negative,
9    injurious ramification on Plaintiff’s integrity. For the reasons stated in earlier sections, this
10   Court has found that Defendant’s communication was not privileged. Taken together, the
11   Court finds that Plaintiff has established a reasonable probability to prevail on his libel per
12   se claim.
13         D.      Conclusion
14         For the foregoing reasons, Defendant’s Special Motion to Strike is DENIED.
15         IT IS SO ORDERED.
16   Dated: September 18, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                    11
                                                                                      3:18-cv-814-L-BGS
